OPINION.
Trussell:
The deficiency letter from which this appeal is taken shows an overassessment for the year 1921 and therefore the Board has no jurisdiction as to that year under the rule laid down in Park Bros. & Rogers, Inc., 6 B. T. A. 719, and Cornelius Cotton Mills, 4 B. T. A. 255.
The Commissioner, in his computation of petitioner’s invested capital, prorated its prior year’s taxes and reduced said capital thereby, apparently in accordance with regulations. Pursuant to *1382section 1207 of the Revenue Act of 1926, the Board must consider such computation as having been correctly made.
The deficiency letter, a copy of which is attached to the petition, shows that the Commissioner found listed on petitioner’s balance sheet as an asset, stock of the Owners Oil & Supply Co., a domestic corporation; that such stock being a so-called inadmissible asset under the provisions of section 325 (a) (4) of the Revenue Act of 1918, he caused petitioner’s invested capital to be reduced by a proportion thereof as provided by section 326(c) of said Act, and his computation is apparently in accordance with the Revenue Act and article 852, Regulations 45, in respect thereto.

Judgment will be entered for the respondent.